Exhibit 10.1
 
September 24, 2015
 
VEGAS.COM, LLC
 
Remark Media, Inc.
3930 Howard Hughes Parkway, Suite 400
Las Vegas, NV 89169
Attn: Mr. Douglas Osrow




RE:           Letter Agreement (“Letter Agreement”)
 
Mr. Osrow:
 
A.           Reference is hereby made to that certain Unit Purchase Agreement
(the “Purchase Agreement”), dated as of August 18, 2015, by and among Vegas.com,
LLC (the “Company”), Remark Media, Inc. (the “Purchaser”), the equity owners of
the Company listed on the signature page thereto, and James B. Gibson, as the
seller representative (the “Seller Representative”, and together with the
Company and Purchaser, the “Parties”). Capitalized terms used in this Letter
Agreement but not otherwise defined shall have the meanings given to them in the
Purchase Agreement.
 
B.           The Purchase Agreement currently provides that the Specified Escrow
will be deposited with the Escrow Agent at the Closing to secure the obligation
of the Company related to the Specified Dispute.
 
C.           The parties have agreed that the Specified Dispute has been
resolved, and desire to amend the Purchase Agreement to, among other things,
delete the requirement to fund the Specified Escrow at the Closing.
 
D.           The Purchase Agreement currently provides that the Closing Cash
Payment would be $15,500,000 and the Equity Payment would be $9,500,000.
 
E.           The parties have agreed to amend the Purchase Agreement to, among
other things, provide that the Closing Cash Payment will be $15,325,000 and the
Equity Payment will be $9,675,000.
 
Each of the undersigned (together, the “Parties”) hereby agrees to amend the
Purchase Agreement as follows:
 
1.           Subject to the irrevocable payment by the Company (or at the
direction of the Company) of a total of $1,052,030.95 to the applicable party at
or prior to the Closing, the deposit with the Escrow Agent of the cash and stock
portions of the Specified Escrow at the Closing shall no longer be required, and
instead such amounts shall be distributed to the Sellers as portions of the Cash
Closing Payment and the Equity Payment; and further, no amount of the Earnout
Payments shall be subject to the Specified Escrow.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           The indemnification rights of the Purchaser Indemnitees and the
obligations of the Sellers set forth under Section 10.2(c) of the Purchase
Agreement shall remain in full force and effect; provided, however, the
aggregate liability of Sellers to the Purchaser Indemnitees under Section
10.2(c) shall be paid from, and shall in no event exceed, the Escrow Funds.
 
3.           Subject to the provisions of Section 10 of the Purchase Agreement,
each Seller, severally, and not joint or joint and severally (on a pro rata
basis according to each Seller’s Percentage Interest), shall indemnify the
Purchaser Indemnitees against any Losses suffered by the Purchaser Indemnitees
to the extent such a Loss results from or arises out of the matter described in
the Update to Disclosure Schedule, dated September 15, 2015, provided by the
Company to Purchaser; provided, however, the aggregate liability of Sellers to
the Purchaser Indemnitees under this paragraph shall be paid from, and shall in
no event exceed, the Escrow Funds.
 
4.           To the extent required by the Purchase Agreement, including but not
limited to Section 1.1 thereof, the Company and the Sellers waive any obligation
of the Purchaser to fund or deliver any portion of the Cash Closing Payment,
Equity Payment or Warrant Payment prior to the Closing Date.
 
5.           Section 1.2(b) of the Purchase Agreement is hereby revised such
that the references to Fifteen Million Five Hundred Thousand U.S. Dollars
($15,500,000) and Nine Million Five Hundred Thousand U.S. Dollars ($9,500,000)
concerning the Closing Cash Payment and the Equity Payment are replaced with
Fifteen Million Three Hundred Twenty-Five Thousand U.S. Dollars ($15,325,000)
and Nine Million Six Hundred Seventy-Five Thousand U.S. Dollars ($9,675,000),
respectively.
 
6.           To the extent otherwise required by the Purchase Agreement,
Purchaser hereby consents to the payment of the unpaid Seller Transaction
Expenses by delivery of funds via wire transfer to The Greenspun Corporation, a
Nevada corporation (“Agent”) for further distribution to the Company and
subsequent further distribution to the various employees and service providers
to which the unpaid Seller Transaction Expenses are owed.
 
This Letter Agreement may be executed in multiple counterparts (including by
means of electronically mailed or telecopied signature pages), any one of which
need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same instrument.  Any
provision of this Letter Agreement may be amended or waived only in a writing
signed by Purchaser, the Company and the Seller Representative.
 
[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 


If you agree to the terms set forth in the above Letter Agreement, please
indicate your acceptance by signing below.

 
VEGAS.COM, LLC
   
By:
/s/ Steven McArthur
Name:
Steven McArthur
Title:
Chief Executive Officer
   
Seller Representative:
   
/s/ James B. Gibson
JAMES B. GIBSON
   
REMARK MEDIA, INC.
 
By:
/s/ Douglas Osrow
Name:
Douglas Osrow
Title:
Chief Financial Officer



